Case 19-40231-JMM         Doc 23    Filed 05/21/19 Entered 05/21/19 11:25:36              Desc Main
                                    Document     Page 1 of 6


BART M. DAVIS, ID STATE BAR NO. 2696
UNITED STATES ATTORNEY
WILLIAM M. HUMPHRIES, WA STATE BAR NO. 44452
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF IDAHO
WASHINGTON GROUP PLAZA IV
800 EAST PARK BOULEVARD, SUITE 600
BOISE, ID 83712-7788
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-1414
EMAIL: Bill.Humphries@usdoj.gov

Attorneys for the United States of America on behalf of the Internal Revenue Service

                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF IDAHO

In Re:
                                                            Case No. 19-40231-JMM
TWO BROTHERS CONSTRUCTION &
RENOVATION,                                                 Chapter 11

                       Debtor.                              DECLARATION OF JULIE
                                                            JONES SUPPORTING THE
                                                            MOTION TO DISMISS OR
                                                            CONVERT


         Pursuant to 28 U.S.C. § 1746, I, JULIE JONES, declare as follows:

         I am an employee of the Internal Revenue Service (“IRS”) and my job title is a

Bankruptcy Advisor/Revenue Officer. I am the employee of the IRS assigned to this bankruptcy

case and am familiar with the information related to the taxes of Two Brothers Construction &

Renovation (“Debtor”) and the file of the Debtor maintained by the IRS.

         Pursuant to IRS regulations, including the information in IRS Publication 15, Debtor is

required to make federal employment tax deposits on a semi-weekly basis.

         In 2019, Debtor has failed to comply with its semi-weekly tax deposit requirement. In

the first quarter of 2019, Debtor made only two federal employment tax deposits, both of which


DECLARATION OF JULIE JONES SUPPORTING THE MOTION TO DISMISS OR
CONVERT - 1
Case 19-40231-JMM        Doc 23     Filed 05/21/19 Entered 05/21/19 11:25:36              Desc Main
                                    Document     Page 2 of 6


were made in January, 2019. In the second quarter of 2019, which commences on April 1,

2019, Debtor has made only one federal employment tax deposit. The deposit amount was $510.

       The attached Account Transcripts (current as of 5/14/2019) for Debtor related to Form

941 (Employer’s Quarterly Federal Tax Return) tax periods for the first and second quarters of

2019 show the total of three tax deposits since January 1, 2019.

            I declare under penalty of perjury that the foregoing is true and correct to the best of

my knowledge and belief.

       Executed at Boise, Idaho, on May 21, 2019.


/s/ Julie Jones
Julie Jones
IRS Bankruptcy Advisor/Revenue Officer




DECLARATION OF JULIE JONES SUPPORTING THE MOTION TO DISMISS OR
CONVERT - 2
Case 19-40231-JMM        Doc 23    Filed 05/21/19 Entered 05/21/19 11:25:36          Desc Main
                                   Document     Page 3 of 6


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 21, 2019, the foregoing DECLARATION OF

JULIE JONES SUPPORTING THE MOTION TO DISMISS OR CONVERT was

electronically filed with the Clerk of the Court using the CM/ECF system which sent a Notice of

Electronic Filing to the following person(s):

Aaron J. Tolson
ajt@aaronjtolsonlaw.com
Attorney for Two Brothers Construction & Renovation

Brian T. Tucker
bttucker@nhptlaw.net
Attorney for The Bank of Commerce

Brent R. Wilson
bwilson@hawleytroxell.com
Attorney for J. Carlo Cannell

David W. Newman
ustp.region18.bs.ecf@usdoj.gov
U.S. Trustee


       I FURTHER CERTIFY that on the same date the foregoing was served via first class

USPS mail to the following person(s):

       See attached matrix.

                                                         /s/ Jessica Black
                                                         Jessica Black
                                                         Legal Assistant




DECLARATION OF JULIE JONES SUPPORTING THE MOTION TO DISMISS OR
CONVERT - 3
Label Matrix forCase
                  local 19-40231-JMM
                        noticing       Doc 23    Filed 05/21/19 Entered 05/21/19 11:25:36
                                           Air-O Fasteners                       American ExpressDesc Main
0976-4                                          Document           Page
                                           4382 N. Haroldsen Drive #7   4 of 6   200 Vesey Street
Case 19-40231-JMM                           Idaho Falls, ID 83401-5058             New York, NJ 10281-1013
District of Idaho
Pocatello
Tue May 21 09:29:14 MDT 2019
American Express National Bank              April Celeste Nashagh                  Aubrey R. Homburg
c/o Becket and Lee LLP                      2223 W. 17th Street                    368 Melrose Dr.
PO Box 3001                                 Idaho Falls, ID 83402-4816             Idaho Falls, ID 83401-3254
Malvern PA 19355-0701


BMC West                                    Bank of Commerce                       Blue Enterprises
1425 N. Holmes                              3113 S. 25th E.                        997 S. Military Drive
Idaho Falls, ID 83401-2003                  Idaho Falls, ID 83406-5732             Salt Lake City, UT 84108-1325



Boomers LLC                                 CFG Merchant Solutions                 J. Carlo Cannell
252 N. 2900 E.                              180 Maiden Lane                        Hawley Troxell Ennis & Hawley, LLP
Roberts, ID 83444-5150                      15th Floor                             P.O. Box 1617
                                            New York, NY 10038-5150                Boise, ID 83701-1617


Capital One Bank (USA), N.A.                Capital One Spark                      For-Shor Co
by American InfoSource as agent             PO Box 30285                           4446 W. 1730 S.
PO Box 71083                                Salt Lake City, UT 84130-0285          Salt Lake City, UT 84104-4703
Charlotte, NC 28272-1083


(p)FUNDBOX INC                              Grease Monkey                          (p)INTERNAL REVENUE SERVICE
300 MONTGOMERY ST                           2100 Channing Way                      CENTRALIZED INSOLVENCY OPERATIONS
SUITE 900                                   Idaho Falls, ID 83404-8034             PO BOX 7346
SAN FRANCISCO CA 94104-1921                                                        PHILADELPHIA PA 19101-7346


Idaho State Tax Commission                  Knife River                            Kodiak Staffing
PO Box 36                                   4055 Professional Way                  890 Oxford
Boise, ID 83722-0036                        Idaho Falls, ID 83402-7312             Idaho Falls, ID 83401-4232



Mountain West Rental                        David Wayne Newman                     Parsons
2001 N. Woodruff Ave.                       OFFICE OF THE US TRUSTEE US DEPT       2350 S. 1900 W.
Idaho Falls, ID 83401-1714                  720 Park Blvd., Ste. 220               Ogden, UT 84401-3480
                                            Boise, ID 83712-7785


Ron’s tire                                  Saenz rywall, LLC                      State Insurance Fund
1255 N. Holmes Ave.                         dba Saenz Drywall & Painting           1215 W. State Street
Idaho Falls, ID 83401-2001                  c/o Ryan Farnsworth                    Boise, ID 83702-5323
                                            770 S. Woodruff
                                            Idaho Falls, ID 83401-5285

The Bank of Commerce                        Aaron J Tolson                         Tracy Dawn Larsen
c/o Brian T. Tucker                         2677 E. 17th Street Suite 300          368 Melrose Drive
PO Box 51630                                Ammon, ID 83406-6612                   Idaho Falls, ID 83401-3254
Idaho Falls, ID 83405-1630
Account Transcript            941 Mar. 31, 2019 TWOB                                    Page 1 of 1
  Case 19-40231-JMM        Doc 23 Filed 05/21/19 Entered 05/21/19 11:25:36            Desc Main
                                   Document      Page 5 of 6




                          This Product Contains Sensitive Taxpayer Data

                                    Account Transcript
                                                                   Request Date:        05-14-2019
                                                                  Response Date:        05-14-2019
                                                                Tracking Number:
FORM NUMBER:        941
TAX PERIOD:         Mar. 31, 2019


TAXPAYER IDENTIFICATION NUMBER:


TWO BROTHERS CONSTRUCTION AND
RENOVATION INC
3788 N 5TH EAST BLDG C
IDAHO FALLS, ID 83401-1131-882


    --- ANY MINUS SIGN SHOWN BELOW SIGNIFIES A CREDIT AMOUNT ---


ACCOUNT BALANCE:                             -$6,324.72
ACCRUED INTEREST:                                 $0.00    AS OF: May   27, 2019
ACCRUED PENALTY:                                  $0.00    AS OF:


ACCOUNT BALANCE PLUS ACCRUALS
(THIS IS NOT A PAYOFF AMOUNT):               -$6,324.72


          ** INFORMATION FROM THE RETURN OR AS ADJUSTED **
TAX PER TAXPAYER:                                  0.00


RETURN NOT PRESENT FOR THIS ACCOUNT


                                            TRANSACTIONS

 CODE EXPLANATION OF TRANSACTION                                CYCLE DATE               AMOUNT
 n/a   No tax return filed
 650   Federal tax deposit                                              01-09-2019     -$3,137.62
 650   Federal tax deposit                                              01-24-2019     -$3,187.10
 520   Bankruptcy or other legal action filed                           03-15-2019          $0.00

                          This Product Contains Sensitive Taxpayer Data




https://eup.eps.irs.gov/esrv/tds/requests/TdsProductAction.do?method=productDetails      5/14/2019
Account Transcript             941 Jun. 30, 2019 TWOB                                   Page 1 of 1
  Case 19-40231-JMM         Doc 23 Filed 05/21/19 Entered 05/21/19 11:25:36           Desc Main
                                     Document      Page 6 of 6




                           This Product Contains Sensitive Taxpayer Data

                                    Account Transcript
                                                                   Request Date:        05-14-2019
                                                                  Response Date:        05-14-2019
                                                                Tracking Number:
FORM NUMBER:        941
TAX PERIOD:         Jun. 30, 2019


TAXPAYER IDENTIFICATION NUMBER:


TWO BROTHERS CONSTRUCTION AND
RENOVATION INC
3788 N 5TH EAST BLDG C
IDAHO FALLS, ID 83401-1131-882


       --- ANY MINUS SIGN SHOWN BELOW SIGNIFIES A CREDIT AMOUNT ---


ACCOUNT BALANCE:                               -$510.00
ACCRUED INTEREST:                                 $0.00    AS OF: May   27, 2019
ACCRUED PENALTY:                                  $0.00    AS OF:


ACCOUNT BALANCE PLUS ACCRUALS
(THIS IS NOT A PAYOFF AMOUNT):                 -$510.00


             ** INFORMATION FROM THE RETURN OR AS ADJUSTED **
TAX PER TAXPAYER:                                  0.00


RETURN NOT PRESENT FOR THIS ACCOUNT


                                            TRANSACTIONS

 CODE EXPLANATION OF TRANSACTION                                CYCLE DATE               AMOUNT
 n/a      No tax return filed
 650      Federal tax deposit                                           05-07-2019       -$510.00

                           This Product Contains Sensitive Taxpayer Data




https://eup.eps.irs.gov/esrv/tds/requests/TdsProductAction.do?method=productDetails      5/14/2019
